DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the amendments filed on 11/02/2021. 
As directed by the amendment: claims 1-2, 4, 11-13, 16 and 20 have been amended, claims 3, 5 and 15 have been cancelled, and no claims have been added. Thus, claims 1-2, 4, 6-14 and 16-20 are currently pending in this application.
Drawings
3. 	In light of Applicant’s Amendment of 11/02/2021, the objection to the
drawings set forth in the Office Action of 08/06/2021, is hereby withdrawn.
Claim Objections
4.	In light of Applicant’s Amendment of 11/02/2021, the objection to the
claims 1-20 set forth in the Office Action of 08/06/2021, is hereby withdrawn.
Specification
5. 	In light of Applicant's Amendment of 11/02/2021, the objection to the specification set forth in the Office Action of 08/06/2021, is hereby withdrawn.

Claim Rejections - 35 USC § 112
6.	In light of Applicant's Amendment of 11/02/2021, the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the Office Action of 08/06/2021, is hereby withdrawn.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sushil Iver (Reg. No. 68,717) on December 1 and December 7, 2021.
The application has been amended as follows: 

Claims 4 and 16 are canceled.
Claim 1 has been amended as follows:
1. (Currently Amended) A 
a housing 
a first layer forming an inner circumferential wall of the inner bore of the housing, wherein the first layer is configured to resist erosion and configured to be exposed to a production fluid flowing through the inner bore of the housing, and the first layer defines a first passage  that allows a flow of the production fluid to flow through the first layer and prevents a flow of solids through the first layer; 
a second layer configured to resist corrosion, wherein the second layer and the housing together define an inner volume, wherein the inner volume is flooded with a that is flooding the inner volume; and 
a third layer disposed within the inner volume and configured to provide a structural support, wherein the first and second layers are separated by a first gap, the second and third layers are separated by a second gap, and the third layer defines a second passage that allows a flow of the dielectric fluid to flow through the third layer; and 
a motor stack disposed within the inner volume, the motor stack configured to drive a rotor of the downhole-type motor when the rotor is disposed within the inner bore of the housing. 

Claim 12 has been amended as follows:
12. (Currently Amended) A downhole-type motor
a rotor comprising a permanent magnet; and 
a stator comprising: 
a housing comprising a sleeve that defines an inner bore of the housing, the sleeve comprising: 
a first layer forming an inner circumferential wall of the inner bore of the housing, wherein the first layer is configured to resist erosion and configured to be exposed to a production fluid flowing through the inner bore of the housing, and the first layer defines a first passage  that allows a flow of the production fluid to flow through the first layer and prevents a flow of solids through the first layer; 
that is flooding the inner volume; and 
a third layer disposed within the inner volume and configured to provide a structural support, wherein the first and second layers are separated by a first gap, the second and third layers are separated by a second gap, and 
the third layer defines a second passage  that allows a flow of the dielectric fluid to flow through the third layer; and 
a motor stack disposed within the inner volume, the motor stack configured to drive the rotor when the rotor is disposed within the inner bore of the housing.  

Allowable Subject Matter
7. 	Claims 1-2, 6-14 and 17-20 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claims 1 and 12 have been amended to disclose a stator for a downhole type motor comprising a housing that has a multi-layer structure, in which a first layer is configured to resist erosion and being exposed to a production fluid flowing through the inner bore of the housing, and a second layer, which is configured to resist corrosion and being separated from the first layer by a first gap. The multi-layer structure or inner circumferential sleeve structure further comprising a third layer that is disposed within the inner volume and providing a structural support. Specifically, the prior art of record .
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to LILYA PEKARSKAYA whose telephone number is
(571)272-1158. The examiner can normally be reached on Monday to Friday, 9:00-5:00
EST.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba

this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /CHARLES G FREAY/  Primary Examiner, Art Unit 3746                                                                                                                                                                                                      

/LILYA PEKARSKAYA/Examiner, Art Unit 3746